Exhibit 10.2

FOURTH AMENDMENT TO

TERM LOAN CREDIT AGREEMENT

This FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT (this “Fourth Amendment”)
dated as of March 23, 2018, among LEGACY RESERVES LP, a limited partnership duly
formed under the laws of the State of Delaware (the “Borrower”), each of the
undersigned guarantors (the “Guarantors”, and together with the Borrower, the
“Obligors”), CORTLAND CAPITAL MARKET SERVICES LLC, as administrative agent for
the Lenders (in such capacity, together with its successors, the “Administrative
Agent”), the Lenders under the Term Loan Credit Agreement (the “Lenders”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Term Loan Credit Agreement dated as of October 24, 2016, as amended by
the First Amendment and Waiver to the Term Loan Credit Agreement, dated July 31,
2017, as further amended by the Second Amendment to the Term Loan Credit
Agreement, dated October 30, 2017, as further amended by the Third Amendment to
the Term Loan Credit Agreement, dated December 31, 2017 (as so amended prior to
the date hereof, the “Existing Credit Agreement,” and the Existing Credit
Agreement as amended by this Fourth Amendment, the “Term Loan Credit
Agreement”).

B. The Guarantors are parties to that certain Term Loan Guaranty Agreement dated
as of October 25, 2016 made by each of the Guarantors (as defined therein) in
favor of the Administrative Agent (the “Term Loan Guaranty Agreement”).

C. The Borrower, the Guarantors, the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Term Loan Credit Agreement as more
fully set forth herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Term
Loan Credit Agreement, but which is not defined in this Fourth Amendment, shall
have the meaning ascribed to such term in the Term Loan Credit Agreement. Unless
otherwise indicated, all article, section and exhibit references in this Fourth
Amendment refer to articles, sections and exhibits of the Term Loan Credit
Agreement.

Section 2. Amendments to Term Loan Credit Agreement. Effective as of (a) in the
case of (i) the addition of Section 9.23 and 9.24 of the Existing Credit
Agreement specified in Section 2.18 below and (ii) the amendments to
Section 12.03 of the Existing Credit Agreement specified in Section 2.20 below,
the date hereof and (b) in any other case, as of the Fourth Amendment Effective
Date:



--------------------------------------------------------------------------------

2.1 Amendments to Section 1.02.

(a) The following definitions are hereby amended and restated in their entirety
to read as follows:

“Agreement” means this Term Loan Credit Agreement, as amended by the First
Amendment and Waiver to the Term Loan Credit Agreement, dated July 31, 2017, as
further amended by the Second Amendment to the Term Loan Credit Agreement, dated
October 30, 2017, as further amended by the Third Amendment to the Term Loan
Credit Agreement, dated December 31, 2017, and the Fourth Amendment, dated as of
March 23, 2018, as the same may from time to time be amended, modified,
supplemented or restated.

“Change in Control” means (a) the Parent ceases to (i) be the Beneficial Owner
of 100% of the Equity Interests of Legacy GP, (ii) Control Legacy GP or (iii) be
the Beneficial Owner of 100% of the limited partner Equity Interests in the
Borrower; (b) Legacy GP ceases to be the sole general partner of the Borrower;
(c) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or greater than 50% of the properties or assets
(determined by reference to fair market value of such properties and assets at
the time of such sale, lease, transfer, conveyance or other disposition) of the
Borrower and its Subsidiaries taken as a whole, to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act); (d) the adoption of a plan
relating to the liquidation or dissolution of the Parent or the Borrower;
(e) the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the Equity Interests of the Parent,
measured by voting power rather than number of shares, units or the like; or
(f) the first day on which a majority of the members of the Board of Directors
of the Parent are not Continuing Directors.

“Consolidated Net Income” means with respect to the Parent and the Consolidated
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Parent and the Consolidated Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (a) the net income of any Person in which the Parent or
a Consolidated Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the Parent
and the Consolidated Subsidiaries in accordance with GAAP), except to the extent
of the amount of dividends or distributions actually paid in cash during such
period by such other Person to the Parent or to a Consolidated Subsidiary
(including any such payments made by an E&P Subsidiary), as the case may be;
(b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable

 

Page 2



--------------------------------------------------------------------------------

to such Consolidated Subsidiary or is otherwise restricted or prohibited, in
each case determined in accordance with GAAP; (c) the net income (or loss) of
any Person acquired in a pooling-of-interests transaction for any period prior
to the date of such transaction; and (d) any extraordinary gains or losses
during such period; and provided further that if the Parent or any Consolidated
Subsidiary shall acquire or dispose of any Property during such period, then
Consolidated Net Income shall be calculated after giving pro forma effect to
such acquisition or disposition, as if such acquisition or disposition had
occurred on the first day of such period.

“Consolidated Subsidiaries” means, (a) with respect to the Borrower, each
Subsidiary of the Borrower (whether now existing or hereafter created or
acquired) the financial statements of which shall be (or should have been)
consolidated with the financial statements of the Borrower in accordance with
GAAP and (b) with respect to the Parent, each Subsidiary of the Parent (whether
now existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Parent in accordance with GAAP.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Parent who (a) was a member of such board of directors
on the Fourth Amendment Effective Date or (b) was nominated for election or
elected to such board of directors with the approval of a majority of the
Continuing Directors who were members of such board of directors at the time of
such nomination or election.

“EBITDA” means, for any period, Consolidated Net Income for such period plus, to
the extent deducted from revenues in determining Consolidated Net Income,
(i) Consolidated Interest Expense, (ii) expense for income and income based
taxes paid or accrued, (iii) depreciation, depletion, amortization, accretion
and impairment, including without limitation, impairment of goodwill,
(iv) reasonable transaction expenses and fees in connection with financing,
acquisition and divestiture activities permitted under this Agreement, in an
aggregate amount not to exceed $5,000,000 in any four fiscal quarter period,
(v) minimum payments earned in excess of overriding royalty interests, (vi) any
non-cash items associated with (a) mark to market accounting related to
derivatives or investments, (b) stock based compensation arising from the grant
of or issuance or replacement of stock, stock options or other equity-based
awards or any amendment, modification, substitution or change of any such stock,
stock options or other equity-based awards, in each case in connection with
employee plans or other compensation arrangements, and/or (c) any losses (or to
the extent increasing the Consolidated Net Income, subtracting any gains)
attributable to writeups or writedowns of assets, including ceiling test
writedowns, and asset sales and (vii) (i) reasonable and customary one-time
investment banking, legal, accounting and other reasonable and customary
advisory transaction expenses and fees in connection with the Reorganization
Transactions and (ii) cash consideration paid to the equityholders of Legacy GP
in connection with the

 

Page 3



--------------------------------------------------------------------------------

Reorganization Transactions; provided that the aggregate amount under this
clause (vii) shall not exceed $4,000,000; less, all non-cash items increasing
Consolidated Net Income, all calculated for the Borrower and its Subsidiaries on
a consolidated basis. For the purposes of calculating EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”), (x) if during
such Reference Period the Borrower shall have designated any Subsidiary as an
E&P Subsidiary or designated an E&P Subsidiary to no longer be an E&P
Subsidiary, EBITDA for such Reference Period shall be calculated on a pro forma
basis as if such designation had occurred on the first day of such Reference
Period, and (y) if the Borrower or any Consolidated Subsidiary shall acquire or
dispose of any Property during such period, then EBITDA shall be calculated
after giving pro forma effect to such acquisition or disposition, as if such
acquisition or disposition had occurred on the first day of such period.

“Guarantors” means (a) Legacy Reserves Operating LP, (b) Legacy Reserves
Operating GP LLC, (c) Legacy Reserves Services, Inc., (d) Legacy Reserves Energy
Services LLC, (e) Dew Gathering LLC, (f) Pinnacle Gas Treating LLC, (g) the
Parent Guarantors and (h) each Material Domestic Subsidiary formed or acquired
during the term of this Agreement or other Domestic Subsidiary that is a party
to the Guaranty Agreement and the Security Agreement as a “Guarantor” and a
“Grantor” (as such terms are defined in the Guaranty Agreement and the Security
Agreement, respectively) and guarantees the Indebtedness pursuant to
Section 8.14(b). For the avoidance of doubt, it is understood and agreed that an
E&P Subsidiary shall not be a Guarantor.

“Subsidiary” means, with respect to any Person (the “parent”), (a) any other
Person (i) of which at least a majority of the outstanding Equity Interests is
at the time directly or indirectly owned by the parent or one or more of its
Subsidiaries or by the parent and one or more of its Subsidiaries or (ii) of
which at least a majority of the outstanding Equity Interests having by the
terms thereof ordinary voting power to elect a majority of the board of
directors, manager or other governing body of such Person (irrespective of
whether or not at the time Equity Interests of any other class or classes of
such Person shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
the parent or one or more of its Subsidiaries or by the parent and one or more
of its Subsidiaries and (b) any partnership of which the parent or any of its
Subsidiaries is a general partner. Unless otherwise indicated herein, each
reference to the term “Subsidiary” shall mean a Subsidiary of the Borrower.
Notwithstanding the foregoing, until such time as the Borrower notifies the
Administrative Agent that the Person constituting an E&P Subsidiary is no longer
designated an “E&P Subsidiary” hereunder, it is understood and agreed that
neither such E&P Subsidiary nor any subsidiary of such E&P Subsidiary shall be a
Subsidiary of the Borrower for purposes of this Agreement and the other Loan
Documents other than, to the extent such E&P Subsidiary would otherwise
constitute a ‘Subsidiary’ within the meaning of such definition, such E&P
Subsidiary and its subsidiaries shall each be a Subsidiary for purposes of
Section 7.06, Section 7.09, Section 7.10, Section 7.23, Section 8.10,
Section 8.15, Section 9.09, Section 9.13 and Section 12.03(b).

 

Page 4



--------------------------------------------------------------------------------

“Term Loan Pledge Agreement” means the Amended and Restated Term Loan Pledge
Agreement of even date herewith executed by the Guarantors in favor of the
Administrative Agent (as amended, supplemented or otherwise modified from time
to time) with respect to the “Pledged Securities” as defined therein.

(b) The following definitions are hereby added where alphabetically appropriate
to read as follows:

“GP Purchase” means the acquisition of 100% of the limited liability company
Equity Interests in Legacy GP by the GP Sellers to the Parent and the admission
of the Parent as the sole member of Legacy GP, in each case pursuant to the
terms of the Contribution Agreement.

“GP Purchase Agreement” means that certain GP Purchase Agreement, dated as of
March 23, 2018, by and among Parent and the GP Sellers, in form and substance
reasonably satisfactory to the Majority Lenders (it being agreed and understood
that the GP Purchase Agreement delivered to the Majority Lenders on or prior to
the date of the Fourth Amendment is reasonably satisfactory to the Majority
Lenders), as it may be amended, supplemented, restated or otherwise modified
from time to time (without giving effect to any amendments, supplements,
restatements or other modifications that are materially adverse to the Lenders
without the prior written consent of the Majority Lenders, it being acknowledged
that any increase in any amounts beyond $3,500,000 payable to the GP Sellers
thereunder shall be deemed to be materially adverse).

“GP Sellers” means, collectively, Brothers Production Properties, Ltd., Brothers
Production Company, Inc., Brothers Operating Company, Inc., J&W McGraw
Properties, Ltd., Moriah Properties, Ltd., DAB Resources, Ltd. and H2K Holdings,
Ltd.

“Fourth Amendment” means that certain Fourth Amendment to the Term Loan Credit
Agreement, dated as of March 25, 2018, among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.

“Fourth Amendment Effective Date” has the meaning ascribed to such term in the
Fourth Amendment.

“Legacy GP” means Legacy Reserves GP, LLC, a Delaware limited liability company.

 

Page 5



--------------------------------------------------------------------------------

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
March 23, 2018, by and among the Borrower, Legacy GP, Parent and Legacy Reserves
Merger Sub LLC, a Delaware limited liability company, in form and substance
reasonably satisfactory to the Majority Lenders (it being agreed and understood
that the Merger Agreement delivered to the Majority Lenders on or prior to the
date of the Fourth Amendment is reasonably satisfactory to the Majority
Lenders), as it may be amended, supplemented, restated or otherwise modified
from time to time (without giving effect to any amendments, supplements,
restatements or other modifications that are materially adverse to the Lenders
without the prior written consent of the Majority Lenders, it being acknowledged
that any increase in any amounts beyond $50,000 payable thereunder shall be
deemed to be materially adverse).

“Parent” means Legacy Reserves Inc., a Delaware corporation.

“Parent Guarantors” means, collectively, the Parent and Legacy GP.

“Reorganization Transactions” means the corporate reorganization of the Borrower
and its Subsidiaries, as described in the Merger Agreement and the GP Purchase
Agreement, which transactions include, without limitation: (A) the formation by
Legacy GP of the Parent and the formation by the Parent of Legacy Reserves
Merger Sub, LLC a Delaware limited liability company (“Merger Sub”), (B) the GP
Purchase on the terms set forth in the GP Purchase Agreement, (C) the merger of
Merger Sub with and into the Borrower, with the Borrower surviving such merger
and the Borrower’s limited partner interests being 100% owned by the Parent as a
result thereof and (D) the exchange of the Borrower’s common and preferred
Equity Interests for common Equity Interests in the Parent on the terms set
forth in the Merger Agreement.

“Subsidiary Guarantor” means any Subsidiary of the Borrower that is a Guarantor.

(c) Clause (e) of the definition of “Excepted Liens” is hereby amended by
replacing the reference therein to “the Borrower” with “the Parent Guarantors,
the Borrower”.

(d) Clause (i) of the definition of “Excluded Accounts” is hereby amended by
replacing the reference therein to “the Borrower” with “the Parent Guarantors,
the Borrower”.

(e) The definition of “Indebtedness” is hereby amended by replacing the phrase
“relating to the Borrower or any of its Subsidiaries” with the phrase “relating
to the Borrower or any of its Subsidiaries or any Guarantor”.

(f) The definition of “Term Loan Documents” is hereby amended by replacing the
phrase “the Borrower or the Guarantors” with the phrase “the Borrower or any of
its Subsidiaries or any Guarantor”.

(g) Each of the definitions “Interest Expense”, “Secured Debt” and “Total Debt”
is hereby amended by replacing each instance of the word “Borrower” with the
word “Parent”.

 

Page 6



--------------------------------------------------------------------------------

(h) Each of the definitions “Available Cash” and “Legacy Reserves GP, LLC” is
hereby deleted in its entirety.

2.2 Amendment to Section 3.04(c). Section 3.04(c) is hereby amended by replacing
(a) the phrase “Borrower’s and its Subsidiaries’” with “Borrower’s, its
Subsidiaries’ and the Guarantors’”, (b) the phrase “Borrower or its
Subsidiaries” with “Borrower, its Subsidiaries or the Guarantors” and (c) each
instance of the phrase “Borrower or any of its Subsidiaries” with “Borrower, its
Subsidiaries or any Guarantors”.

2.3 Amendment to Section 7.14. Section 7.14 is hereby amended by adding a new
sentence at the end thereof to read as follows: “The Parent does not directly
own any Equity Interests in any Person other than Equity Interests in the
Borrower and Legacy GP, and Legacy GP does not directly own any Equity Interests
in any Person other than Equity Interests in the Borrower.”

2.4 Amendment to Article VII. Article VII is hereby amended by (a) replacing the
phrase “The Borrower represents and warrants to the Administrative Agent and the
Lenders that:” immediately before Section 7.01 with the phrase “The Borrower
(and each Parent Guarantor, in the case of Section 7.25) represents and warrants
to the Administrative Agent and the Lenders that:” and (b) adding a new
Section 7.25 thereto to read as follows:

Section 7.25 Representations and Warranties of the Parent Guarantors. Each of
the Parent Guarantors hereby makes each of the representations and warranties to
the Lenders set forth in Section 7.01, Section 7.02, Section 7.03, Section 7.04,
Section 7.05, Section 7.06, Section 7.07, Section 7.08, Section 7.09,
Section 7.10, Section 7.11, Section 7.12, Section 7.13, Section 7.14,
Section 7.21, Section 7.22 and Section 7.23, as if each reference to “the
Borrower” therein were a reference to “such Parent Guarantor”, and provided that
each reference in each such representation and warranty to the Borrower’s
knowledge shall, for the purposes of this Section 7.25, be deemed to be a
reference to such Parent Guarantor’s knowledge.

2.5 Amendment to Section 8.01(a)-(c). Each of Sections 8.01(a), (b) and (c) is
hereby amended and restated in its entirety to read as follows:

(a) Annual Financial Statements. As soon as available, but in any event not
later than 90 days after the end of each fiscal year, the Parent’s audited
consolidated balance sheet and related statements of operations, shareholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year (which, for
the avoidance of doubt, may be against the financial statements of the Borrower
for any period prior to the closing of the Reorganization Transactions), all
reported on by independent public accountants of recognized national standing
and reasonably acceptable to the Majority Lenders (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial position and
results of operations of the Parent and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied.

 

Page 7



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event not
later than 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its consolidated balance sheet and related
statements of operations, shareholders’ equity and cash flows as of the end of
and for such quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year (which, for the avoidance of doubt, may be against the
financial statements of the Borrower for any period prior to the closing of the
Reorganization Transactions), all certified by a Financial Officer of the Parent
as presenting fairly in all material respects the financial position and results
of operations of the Parent and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer of the Parent and the Borrower in
substantially the form of Exhibit B hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01, (iii) stating whether any change in GAAP or in the
application thereof has occurred since the Effective Date and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate and (iv) specifying each Subsidiary and
E&P Subsidiary.

2.6 Amendment to Section 8.01(h). Section 8.01(h) is hereby amended and restated
in its entirety to read as follows:

(h) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Parent, the Borrower or any of its
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Parent, the Borrower or any
such Subsidiary, and a copy of any response by the Parent, the Borrower or any
such Subsidiary to such letter or report.

2.7 Amendment to Section 8.01(i). Section 8.01(i) is hereby amended by replacing
the phrase “the Borrower or any Subsidiary” with “the Parent, the Borrower or
any Subsidiary”.

 

Page 8



--------------------------------------------------------------------------------

2.8 Amendment to Section 8.01(p). Section 8.01(p) is hereby amended by replacing
the phrase “the Borrower or any of its Subsidiaries” with “any Parent Guarantor,
the Borrower or any of its Subsidiaries”.

2.9 Amendment to Section 8.01(q). Section 8.01(q) is hereby amended by replacing
the phrase “the Borrower or any of its Subsidiaries” with “any Parent Guarantor,
the Borrower or any of its Subsidiaries”.

2.10 Amendment to Section 8.02(b). Section 8.02(b) is hereby amended by
replacing the phrase “the Borrower or any Subsidiary thereof” therein with the
phrase “any Parent Guarantor, the Borrower or any Subsidiary thereof”.

2.11 Amendment to Article VIII. Article VIII is hereby amended by (a) replacing
the phrase “the Borrower covenants and agrees with the Administrative Agent and
the Lenders that:” immediately before Section 8.01 with the phrase “The Borrower
(and each Parent Guarantor, in the case of Section 8.01, Section 8.02 and
Section 8.21) covenants and agrees with the Administrative Agent and the Lenders
that:” and (b) adding a new Section 8.21 to read as follows:

Section 8.21 Affirmative Covenants of the Parent Guarantors. Each of the Parent
Guarantors hereby covenants and agrees to comply with each of the covenants set
forth in Section 8.03, Section 8.04, Section 8.05, Section 8.07, Section 8.08,
Section 8.09, Section 8.10, Section 8.11, Section 8.15 and Section 8.19, as if
each reference to “the Borrower” therein were a reference to “such Parent
Guarantor”; provided, however, that, so long as the aggregate balance held in
all Deposit Accounts, Securities Accounts and Commodity Accounts of the Parent
Guarantors does not at any time exceed $500,000, the Parent Guarantors shall be
under no obligation with respect to Section 8.19 prior to the 30th day following
the Fourth Amendment Effective Date (or such later date as the Majority Lenders
may agree to in their sole discretion).

2.12 Amendment to Section 9.01. Section 9.01 is hereby amended by replacing each
instance of the word “Borrower” with the word “Parent”.

2.13 Amendment to Section 9.04(a). Section 9.04(a) is hereby amended and
restated in its entirety to read as follows:

(a) Restricted Payments. The Borrower and the Parent Guarantors will not, and
will not permit any of their respective Subsidiaries to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, return any
capital to its stockholders or make any distribution of their Property to their
respective Equity Interest holders, except (i) the Parent may declare and pay
dividends or distributions with respect to its Equity Interests payable solely
in additional shares of its Equity Interests (other than Disqualified Capital
Stock); (ii) Subsidiaries of the Borrower may declare and pay dividends or

 

Page 9



--------------------------------------------------------------------------------

distributions ratably with respect to their Equity Interests; (iii) so long as
both before and immediately after giving effect to such Restricted Payment,
(A) no Default or Event of Default has occurred and is continuing or would
result therefrom, (B) the Borrower has unused commitments under the RBL
Facilities of not less than 20% of the total commitments then in effect
thereunder and (C) the ratio of Total Debt as of such time (including the effect
of any borrowings used to make such Restricted Payment) to EBITDA for the four
fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
is equal to or less than 3.00 to 1.00, the Borrower may declare and pay cash
dividends to the Parent, and the Parent may declare and pay cash dividends to
its Equity Interest holders; (iv) if no Default or Event of Default has occurred
and is continuing or would exist after giving effect thereto, the repurchase or
other acquisition of equity securities, limited partnership interest or units of
the Parent not to exceed $2,500,000 in the aggregate since the Closing Date,
from employees, former employees, directors or former directors of the Parent or
its Subsidiaries (or permitted transferees of such employees, former employees,
directors or former directors), pursuant to the terms of the agreements
(including employment agreements) or plans (or amendments thereto) or other
arrangements approved by the board of directors of the Parent under which such
equity securities, limited partnership interest or units were granted, issued or
sold; and (v) the Borrower may declare and pay dividends or distributions to the
Parent in an amount equal to (A) Taxes then due and owing by the Parent and
(B) reasonable and customary accounting, public company and other overhead and
administrative costs and expenses (exclusive of any markup or premium),
including reasonable and customary director’s fees and expenses, incurred by the
Parent in the ordinary course of business.

2.14 Amendment to Section 9.04(b)(i). Section 9.04(b)(i) is hereby amended by
(a) adding “(A)” after the word “redemptions” and (b) adding the following as a
new clause (B): “(B) with the Net Cash Proceeds of any sale of Equity Interests
(other than Disqualified Capital Stock) of the Parent or in exchange solely for
Equity Interests (other than Disqualified Capital Stock) of the Parent”.

2.15 Amendment to Section 9.05. Section 9.05(g) is hereby amended and restated
in its entirety, and new Section 9.05(m) is hereby added to Section 9.05, in
each case to read as follows:

(g) Investments (i) made by the Borrower in or to the Subsidiary Guarantors,
(ii) made by any Subsidiary in or to the Borrower or any Subsidiary Guarantor,
and (iii) made by the Borrower or any Subsidiary Guarantor in Subsidiaries that
are not Guarantors, provided that the aggregate of all Investments made by the
Borrower and the Subsidiary Guarantors in or to all Subsidiaries that are not
Guarantors shall not exceed $20,000,000 at any time, and only to the extent an
Event of Default or Borrowing Base Deficiency does not exist and would not
result from making such Investments.

 

Page 10



--------------------------------------------------------------------------------

(m) loans and advances made by the Borrower to the Parent to the extent any such
loan or advance (i) is made in lieu of a Restricted Payment permitted pursuant
to Section 9.04 or otherwise under this Agreement and (ii) if made as a
Restricted Payment, would be permitted pursuant to Section 9.04 or otherwise
under this Agreement.

2.16 Amendment to Section 9.11. Section 9.11 is hereby amended and restated in
its entirety to read as follows:

Section 9.11 Mergers. Etc. Neither the Borrower nor any of its Subsidiaries will
merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that
(i) any Wholly-Owned Subsidiary may merge with any other Wholly-Owned Subsidiary
and that the Borrower may merge with any Wholly-Owned Subsidiary so long as the
Borrower is the survivor and (ii) the Borrower or its Subsidiaries may sell,
lease or otherwise dispose of its Property in accordance with Section 9.12.

2.17 Amendment to Section 9.14. Section 9.14 is hereby amended and restated in
its entirety to read as follows:

Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Guarantors and Wholly-Owned
Subsidiaries of the Borrower) (each, an “Affiliate Transaction”) unless (a) such
transactions are otherwise permitted under this Agreement and are upon fair and
reasonable terms no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not an Affiliate and (b) the Borrower
delivers to the Administrative Agent and Lenders: (i) with respect to any
Affiliate Transaction or series of related Affiliate Transactions involving
aggregate consideration in excess of $25.0 million but less than or equal to
$50.0 million, an officers’ certificate of a Responsible Officer certifying that
such Affiliate Transaction or series of related Affiliate Transactions complies
with this Section 9.14; or (ii) with respect to any Affiliate Transaction or
series of related Affiliate Transactions involving aggregate consideration in
excess of $50.0 million, an officers’ certificate of a Responsible Officer
certifying that such Affiliate Transaction or series of related Affiliate
Transactions complies with this Section 9.14 and that such Affiliate Transaction
or series of related Affiliate Transactions has been approved by the board of
directors of the Parent (so long as the members of the board of directors are
disinterested) or a majority of the disinterested members of the board of
directors of the Parent, in each case pursuant to a resolution set forth in such
officers’ certificate.

 

Page 11



--------------------------------------------------------------------------------

2.18 Amendments to Article IX. Article IX is hereby amended by (a) replacing the
phrase “the Borrower covenants and agrees with the Administrative Agent and the
Lenders that:” immediately before Section 9.01 with the phrase “The Borrower
(and each Parent Guarantor, in the case of Section 9.01, Section 9.04(a),
Section 9.21 and Section 9.22) covenants and agrees with the Administrative
Agent and the Lenders that:” and (b) adding the new Sections 9.21, 9.22, 9.23
and Section 9.24 thereto to read as follows:

Section 9.21 Passive Holding Company Status of Parent Guarantors. Neither of the
Parent Guarantors shall engage in any operating or business activities or other
transactions and shall not directly hold Equity Interests of any Subsidiary
except the Borrower or Legacy GP; provided that the following shall be permitted
in any event: (a) the maintenance of its legal existence (including the ability
to incur fees, costs and expenses relating to such maintenance), (b) the
performance of its obligations with respect to the RBL Loan Documents, the Term
Loan Documents, the Senior Notes and any Permitted Refinancing Debt of the
foregoing, (c) any public offering of the Parent’s common stock or any other
issuance or sale of the Parent’s Equity Interests and, in each case, the
redemption thereof, (d) payment of taxes and dividends to its Equity Interest
holders and making contributions to the capital of the Borrower and its
Subsidiaries, (e) participating in tax, accounting and other administrative
matters as a member of the consolidated group of the Parent and its Subsidiaries
or the making and filing of any reports required by any Governmental Authority,
(f) holding any cash or cash equivalents incidental to any activities permitted
under this Section 9.21, (g) providing indemnification to officers, managers and
directors, (h) managing, through its board of directors, directors, officers and
managers, the business of the Borrower and its Subsidiaries and (i) any other
activities incidental to the foregoing. Notwithstanding the foregoing, no Parent
Guarantor shall (i) incur, create, assume or suffer to exist any Debt or other
material liabilities or material obligations (including any obligations (whether
contingent or otherwise) under Swap Agreements or guarantees of any obligations
under Swap Agreements), except (A) nonconsensual obligations (other than Debt)
imposed by operation of law, (B) pursuant to any RBL Loan Documents, any Term
Loan Documents, any Senior Notes or any Permitted Refinancing Debt of the
foregoing to which it is a party or (C) pursuant to Section 9.05(h); (ii) incur,
assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except (A) pursuant to any RBL Loan Documents or any Term
Loan Documents or any Permitted Refinancing Debt of the foregoing to which it is
a party and (B) for Excepted Liens; (iii) make or permit to remain outstanding
any Investment in any Person other than (A) Investments of the type described in
Section 9.05(c) through (f), (B) loans and advances to the Borrower and the
Subsidiary Guarantors and (C) capital contributions to the Borrower;

 

Page 12



--------------------------------------------------------------------------------

(iv) Redeem any Senior Notes, Term Loans or any Permitted Refinancing Debt in
respect of the foregoing, or any Debt of any other Person; (v) merge into or
with or consolidate with any other Person, or sell, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person; or (vi) sell, assign,
convey or otherwise transfer any Property except for (A) Restricted Payments
permitted by Section 9.04(a) and (B) transfers of any Property to the Borrower
or any Subsidiary Guarantor.

Section 9.22 Negative Covenants of the Parent Guarantors. Each of the Parent
Guarantors hereby covenants and agrees to comply with each of the covenants set
forth in Section 9.04(b)(ii), Section 9.04(c), Section 9.09, Section 9.14,
Section 9.16 and Section 9.19, as if each reference to “the Borrower” were a
reference to “such Parent Guarantor”; provided, however, that, so long as the
aggregate balance held in all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Parent Guarantors does not at any time exceed
$500,000, the Parent Guarantors shall be under no obligation with respect to
Section 9.19 prior to the 30th day following the Ninth Amendment Effective Date
(or such later date as the Majority Lenders may agree to in their sole
discretion).

Section 9.23 Certain Settlements. Borrower or any Guarantor will not, and will
not permit their Subsidiaries or Parent to, at any time, without the prior
written approval of the Majority Lenders, make any payment in any form
(including cash, securities or other Property, but excluding any payments made
with the proceeds of insurance) in respect of any settlement of any action,
suit, proceeding, investigation or arbitration relating to the Reorganization
Transactions in excess of $10,000,000.

Section 9.24 LTIP. Each of the Borrower and the Parent Guarantors will not, and
will not permit their Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any payment in any form (including cash, securities or
other Property) pursuant to the Amended and Restated Long-Term Incentive Plan of
the Borrower, dated August 17, 2007, as amended by the First Amendment, dated
June 12, 2015, as it may be further amended, restated, amended and restated or
otherwise modified from time to time or any related employment or other
agreement (any such payment, an “LTIP Payment”) on account of or in connection
with the Reorganization Transactions and any other LTIP Payments on or after the
date of the Fourth Amendment in respect of grant years 2018 and prior, other
than (i) cash LTIP Payments up to $30,000,000 in the aggregate and (ii) any such
LTIP Payment taking the form of common stock in the Parent.

2.19 Amendment to Section 10.01. Section 10.01 is hereby amended by replacing
the phrase “the Borrower or any of its Subsidiaries”, the phrase “the Borrower,
any of its Subsidiaries” and the phrase “the Borrower and its Subsidiaries” with
the phrase “the Borrower or any of its Subsidiaries or any Guarantor”.

 

Page 13



--------------------------------------------------------------------------------

2.20 Amendment to Section 12.03(b). Section 12.03(b) is hereby amended and
restated in its entirety to read as follows:

(b) THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH LENDER (IN
ITS CAPACITY AS A LENDER AND IN ANY OTHER CAPACITY), AND EACH RELATED PARTY OF
ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”)
AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) (A) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER TERM LOAN DOCUMENT, ANY OTHER
AGREEMENT OR TRANSACTION AMONG SUCH INDEMNITEE OR ITS RELATED PARTIES TO THE
BORROWER, ITS SUBSIDIARIES OR GUARANTORS OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, (B) THE PERFORMANCE BY THE PARTIES HERETO OR THE
PARTIES TO ANY OTHER TERM LOAN DOCUMENT OR OTHER AGREEMENT OR TRANSACTION AMONG
SUCH INDEMNITEE OR ITS RELATED PARTIES TO THE BORROWER, ITS SUBSIDIARIES OR
GUARANTORS OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR (C) THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER TERM LOAN
DOCUMENT OR THE CONSUMMATION OF ANY OTHER TRANSACTION, AGREEMENT OR ACTION BY
THE BORROWER, (ii) THE FAILURE OF THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY
GUARANTOR TO COMPLY WITH THE TERMS OF ANY TERM LOAN DOCUMENT, INCLUDING THIS
AGREEMENT, ANY GOVERNMENTAL REQUIREMENT, OR ANY OTHER AGREEMENT OR TRANSACTION
AMONG SUCH INDEMNITEE OR ITS RELATED PARTIES TO THE BORROWER, ITS SUBSIDIARIES
OR GUARANTORS, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE
TERM LOAN DOCUMENTS, ANY OTHER AGREEMENT OR TRANSACTION AMONG SUCH INDEMNITEE OR
ITS RELATED PARTIES TO THE BORROWER, ITS SUBSIDIARIES OR GUARANTORS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(iv) ANY LOAN, EXTENSION OF

 

Page 14



--------------------------------------------------------------------------------

CREDIT OR THE USE OF THE PROCEEDS THEREFROM, (v) ANY OTHER ASPECT OF THE TERM
LOAN DOCUMENTS, OR OTHER AGREEMENT OR TRANSACTION AMONG SUCH INDEMNITEE OR ITS
RELATED PARTIES TO THE BORROWER, ITS SUBSIDIARIES OR GUARANTORS, (vi) THE
OPERATIONS OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES BY THE BORROWER
AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO
RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE TERM LOAN SECURITY INSTRUMENTS OR
OTHER TERM LOAN DOCUMENTS (INCLUDING ANY FEES, INTEREST OR OTHER AMOUNTS
PAYABLE), (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ITS
SUBSIDIARIES OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE
PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID
WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL
LAW APPLICABLE TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, (x) THE PAST
OWNERSHIP BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OF ANY OF THEIR PROPERTIES
OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY
PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE PRESENCE,
USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE,
TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND
GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH
THE TERM LOAN DOCUMENTS OR OTHER AGREEMENT OR TRANSACTION AMONG SUCH INDEMNITEE
OR ITS RELATED PARTIES TO THE BORROWER, ITS SUBSIDIARIES OR GUARANTORS, OR
(xiv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY

 

Page 15



--------------------------------------------------------------------------------

OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND
SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.

2.21 Amendment to Section 12.03(f). Section 12.03(f) is hereby amended by adding
at the end thereof, prior to the period, the following words: “, including,
without limitation, so long as any Related Party of any Lender is an investor or
board member with respect to the Borrower, its Guarantors or its Subsidiaries”.

2.22 Amendment to Section 12.08. Section 12.08 is hereby amended by replacing
the phrase “the Borrower or any of its Subsidiaries” with the phrase “the
Borrower or any of its Subsidiaries or any Guarantor”.

2.23 Amendment to Section 12.19. Section 12.19 is hereby amended and restated in
its entirety to read as follows:

Section 12.19 Joinder of Parent Guarantors. By executing and delivering the
Fourth Amendment, effective as of the Fourth Amendment Effective Date, each of
the Parent and Legacy GP hereby becomes a party to this Agreement with the same
force and effect as if originally named herein and hereby agrees to be bound by
the terms of this Agreement. In furtherance of the foregoing, on the Fourth
Amendment Effective Date, each of the Parent and Legacy GP shall execute and
deliver to the Administrative Agent a joinder with respect to its obligations
under this Agreement, which shall be in form and substance reasonably
satisfactory to the Administrative Agent and Majority Lenders. Each of the
Parent and Legacy GP hereby represents and warrants that each of the
representations and warranties applicable to it in this Agreement are true and
correct, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.

 

Page 16



--------------------------------------------------------------------------------

Section 3. Consent to Reorganization Transactions.

3.1 So long as the Fourth Amendment Effective Date has occurred by December 31,
2018 (as may be extended with the consent of the Majority Lenders), the Lenders
hereby (a) agree that (i) none of the Reorganization Transactions shall
constitute (A) a merger or consolidation in violation of Section 9.11 or (B) a
transaction with an Affiliate in violation of Section 9.14 and (ii) the Change
in Control that results on account of the Reorganization Transactions is hereby
waived in its entirety and is deemed not to have occurred and (b) consent to the
Borrower’s payment of cash in lieu of fractional shares held by its limited
partner Equity Interest holders pursuant to the terms of the Merger Agreement in
an amount up to $50,000 (or such greater amount as the Majority Lenders may
agree to in their sole discretion) and the Borrower’s payment to Parent of the
cash consideration to be paid by Parent to the equityholders of Legacy GP
pursuant to the GP Purchase Agreement in an amount up to $3,500,000 (or such
greater amount as the Majority Lenders may agree to in their sole discretion).

3.2 Except as expressly waived herein, all covenants, obligations and agreements
of the Borrower and each Guarantor contained in the Term Loan Credit Agreement
(as amended hereby) and the other Term Loan Documents shall remain in full force
and effect in accordance with their terms. Without limitation of the foregoing,
the foregoing waiver is hereby granted to the extent and only to the extent
specifically stated herein and for no other purpose and shall not be deemed to
(a) be a consent or agreement to, or waiver or modification of, or amendment to,
any other term or condition of the Term Loan Credit Agreement (as amended
hereby), any other Term Loan Document or any of the documents referred to
therein, (b) except as expressly set forth herein, prejudice any right or rights
which the Administrative Agent or the Lenders may now have or may have in the
future under or in connection with the Term Loan Credit Agreement (as amended
hereby), any other Term Loan Document or any of the documents referred to
therein, or (c) constitute any course of dealing or other basis for altering any
obligation of the Borrower or any right, privilege or remedy of the
Administrative Agent or the Lenders under the Term Loan Credit Agreement (as
amended hereby), the other Term Loan Documents, or any other contract or
instrument. Granting the waiver set forth herein does not and should not be
construed to be an assurance or promise that consents or waivers will be granted
in the future, whether for the matters herein stated or on other unrelated
matters.

Section 4. Waiver to Term Loan Credit Agreement.

4.1 Waiver of Section 3.04(c)(i). The obligation of the Borrower to comply with
the requirements of Section 3.04(c)(i) is hereby waived such that the first
quarter with respect to which the Borrower’s ratio of First Lien Debt to EBITDA
is tested for purposes of Section 3.04(c)(i) shall be the quarter ending
March 31, 2019.

Section 5. Conditions Precedent. This Fourth Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in writing in accordance with Section 12.02 of the Term Loan Credit
Agreement) (the “Fourth Amendment Effective Date”):

5.1 The Administrative Agent shall have received from each Lender party to the
Term Loan Credit Agreement, the Borrower and the Guarantors, counterparts (in
such number as may be requested by the Administrative Agent) of this Fourth
Amendment signed on behalf of such Person.

 

Page 17



--------------------------------------------------------------------------------

5.2 The Administrative Agent shall have received from the Borrower and each
Guarantor (including the Parent Guarantors) counterparts (in such number as may
be requested by the Administrative Agent), signed on behalf of such Person, of
amendments, joinders and/or assumption agreements with respect to each of the
Term Loan Guaranty Agreement, the Term Loan Pledge Agreement and the Term Loan
Security Agreement, in each case with respect to the joinder of the Parent
Guarantors, each of which shall be in form and substance reasonably satisfactory
to the Administrative Agent and the Majority Lenders.

5.3 The Majority Lenders shall be reasonably satisfied that the Term Loan
Security Instruments create second priority, perfected Liens on all of the
Property of the Parent Guarantors, and the Administrative Agent shall have
received certificates, if any, together with undated, blank stock powers for
such certificates, representing all of the issued and outstanding certificated
Equity Interests in each subsidiary pledged pursuant to the Term Loan Pledge
Agreement.

5.4 The Administrative Agent and Lenders shall have received a certificate
(which may be the same certificate delivered pursuant to Section 5.8 and 5.10)
of each Parent Guarantor setting forth (i) resolutions of the board of directors
or other managing body with respect to the authorization of each Parent
Guarantor to execute and deliver the Term Loan Documents to which it is a party
and to enter into the transactions contemplated in those documents, (ii) the
individuals (A) who are authorized to sign the Term Loan Documents to which such
Parent Guarantor is a party and (B) who will, until replaced by another
individual duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the other Term Loan Documents to which it is
a party, (iii) specimen signatures of such authorized individuals, and (iv) the
articles or certificate of incorporation or formation and bylaws, operating
agreement or partnership agreement, as applicable, of each Parent Guarantor, in
each case, certified as being true and complete.

5.5 The Administrative Agent and Lenders shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of each Parent Guarantor, if any.

5.6 The Administrative Agent and Lenders shall have received an opinion of
Kirkland & Ellis, LLP, special counsel to the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent and Majority Lenders, as to
such matters as the Administrative Agent and Majority Lenders may reasonably
request.

5.7 The Administrative Agent shall have received an executed copy of an
amendment to the Intercreditor Agreement, by and among the Administrative Agent,
the RBL Administrative Agent, the Borrower and the Guarantors (including the
Parent Guarantors), in form and substance reasonably satisfactory to the
Administrative Agent.1

 

1  To amend definition of Grantor and Guarantor to include Parent Guarantors, as
well as to provide for the joinder of the Parent Guarantors.

 

Page 18



--------------------------------------------------------------------------------

5.8 The Administrative Agent and Lenders shall have received a certificate
(which may be the same certificate delivered pursuant to Section 5.4 and 5.10)
of a Responsible Officer of the Borrower certifying (a) that attached thereto is
a true, correct and complete copy of the Ninth Amendment to the RBL Credit
Agreement, which shall be in form and substance reasonably satisfactory to the
Administrative Agent, and shall in any event amend the RBL Credit Agreement in
the same manner as the Term Loan Credit Agreement is to be amended by this
Fourth Amendment (the “First Lien Amendment”) and (b) as to the aggregate amount
of all consent, amendment and other fees payable to the holders of the RBL
Facility in connection with the First Lien Amendment and/or the Reorganization
Transactions (the “First Lien Amendment Fee”). The “Ninth Amendment Effective
Date” under and as defined in the RBL Credit Agreement shall have occurred (or
shall occur substantially concurrently with the Fourth Amendment Effective
Date).

5.9 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable pursuant to the Credit Agreement on or prior to
the Fourth Amendment Effective Date, including (a) fees and expenses invoiced by
Arnold & Porter Kaye Scholer LLP and Latham & Watkins LLP prior to the Fourth
Amendment Effective Date and (b) to the extent any First Lien Amendment Fee or
any Senior Notes Amendment Fee (as defined below) is paid by the Obligors or any
Affiliate thereof, an amendment fee payable to the Administrative Agent, for the
account of each Lender that has executed this Fourth Amendment (each such
Lender, a “Consenting Lender”), in an amount equal to the greater of (i) the
product of such Consenting Lender’s Applicable Percentage of the Commitments and
outstanding Loans on the Fourth Amendment Effective Date multiplied by the
Second Lien Amendment Fee and (ii) the product of such Consenting Lender’s
Applicable Percentage of the Commitments and outstanding Loans on the Fourth
Amendment Effective Date multiplied by the Senior Notes Amendment Fee.

5.10 The Administrative Agent and Lenders shall have received a certificate
(which may be the same certificate delivered pursuant to Section 5.4 and 5.8) of
a Responsible Officer certifying (a) that attached thereto is a true and
complete copy of the amendment with respect to the Borrower’s Senior Indentures
with respect to the Reorganization Transactions (the “Senior Notes Amendment”),
(b) as to the aggregate amount of all consent, amendment and other fees payable
to the holders of the Senior Notes in connection with the Senior Notes Amendment
and/or the Reorganization Transactions (the “Senior Notes Amendment Fee”), (c)
that the Merger Agreement and the transactions described therein have been
approved by at least a majority of the votes cast of the Borrower’s limited
partner unitholders entitled to vote on the matter; (d) that the consummation of
the Reorganization Transactions will not violate or result in a default under
any indenture, agreement, preferred stock designation or other instrument
binding upon the Borrower or any of its Subsidiaries or their Properties, or
give rise to a right thereunder to require any payment to be made by the
Borrower or such Subsidiary and will not result in the creation or imposition of
any Lien on any Property of the Borrower or any of its Subsidiaries; (e) that
the Reorganization Transactions have been consummated (or will be consummated
substantially simultaneously with the Fourth Amendment Effective Date) pursuant
to the terms and conditions set forth in the Merger Agreement and GP Purchase
Agreement and (f) neither the Merger Agreement nor the GP Purchase Agreement nor
any provision thereof shall have been modified, amended, restated or waived by
the Borrower or any of its Affiliates, and neither

 

Page 19



--------------------------------------------------------------------------------

the Borrower nor any of its Affiliates shall have granted any consent
thereunder, in each case in a manner that is materially adverse to the Lenders,
without the prior written consent of the Majority Lenders (it being acknowledged
that any increase in any amounts payable beyond, in the case of the GP Purchase
Agreement, $3,500,000 and, in the case of the Merger Agreement, $50,000,
thereunder shall be deemed to be materially adverse).

5.11 No Default shall have occurred and be continuing as of the Fourth Amendment
Effective Date.

5.12 The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may reasonably require.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Term Loan Credit Agreement, as amended
by this Fourth Amendment, shall remain in full force and effect following the
effectiveness of this Fourth Amendment.

6.2 Ratification and Affirmation; Representations and Warranties. Each Obligor
hereby (a) acknowledges the terms of this Fourth Amendment; (b) ratifies and
affirms its obligations under, and acknowledges its continued liability under,
each Term Loan Document to which it is a party and agrees that each Term Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby; (c) represents and warrants to the Lenders that as of the date
hereof, after giving effect to the terms of this Fourth Amendment: (i) all of
the representations and warranties contained in each Term Loan Document to which
it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing, (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect and (iv) the Parent Guarantors, the Borrower and each of the
other Guarantors reasonably expect in good faith that no additional Taxes are
payable by the Parent Guarantors, the Borrower and their respective Subsidiaries
in cash as a result of the Reorganization Transactions; and (d) agrees that from
and after the Fourth Amendment Effective Date each reference to the Term Loan
Credit Agreement in the other Term Loan Documents shall be deemed to be a
reference to the Term Loan Credit Agreement, as amended by this Fourth
Amendment.

6.3 Counterparts. This Fourth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Fourth Amendment by telecopy, facsimile, email or
other electronic means shall be effective as delivery of a manually executed
counterpart hereof.

6.4 No Oral Agreement. This Fourth Amendment, the Term Loan Credit Agreement and
the other Term Loan Documents executed in connection herewith and therewith
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the parties.
There are no subsequent oral agreements between the parties.

 

Page 20



--------------------------------------------------------------------------------

6.5 GOVERNING LAW. The provisions of Section 12.09 of the Term Loan Credit
Agreement are incorporated herein mutatis mutandis.

6.6 Payment of Expenses. In accordance with Section 12.03 of the Term Loan
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent and the Lenders for all of their reasonable out-of-pocket costs and
reasonable expenses incurred in connection with this Fourth Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the reasonable fees and disbursements of
counsel to the Administrative Agent and the Lenders.

6.7 Severability. Any provision of this Fourth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

6.8 Successors and Assigns. This Fourth Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

6.9 Term Loan Document. This Fourth Amendment is a “Term Loan Document” as
defined and described in the Term Loan Credit Agreement, and all of the terms
and provisions of the Term Loan Credit Agreement relating to Term Loan Documents
shall apply hereto.

6.10 RELEASE. FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY
OF WHICH ARE HEREBY ACKNOWLEDGED, THE BORROWER AND EACH OTHER OBLIGOR HEREBY,
FOR ITSELF AND ITS SUCCESSORS AND ASSIGNS, FULLY AND WITHOUT RESERVE, RELEASES
AND FOREVER DISCHARGES EACH LENDER, EACH AGENT AND EACH OF THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES, REPRESENTATIVES,
TRUSTEES, ATTORNEYS, AGENTS, ADVISORS (INCLUDING ATTORNEYS, ACCOUNTANTS AND
EXPERTS) AND AFFILIATES (COLLECTIVELY THE “RELEASED PARTIES” AND INDIVIDUALLY A
“RELEASED PARTY”) FROM ANY AND ALL ACTIONS, CLAIMS, DEMANDS, CAUSES OF ACTION,
JUDGMENTS, EXECUTIONS, SUITS, DEBTS, LIABILITIES, COSTS, DAMAGES, EXPENSES OR
OTHER OBLIGATIONS OF ANY KIND AND NATURE WHATSOEVER, KNOWN OR UNKNOWN, DIRECT
AND/OR INDIRECT, AT LAW OR IN EQUITY, WHETHER NOW EXISTING OR HEREAFTER ASSERTED
(INCLUDING, WITHOUT LIMITATION, ANY OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF
USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE OF ANY RELEASED PARTY), FOR OR
BECAUSE OF ANY MATTERS OR THINGS OCCURRING, EXISTING OR ACTIONS DONE, OMITTED TO
BE DONE, OR SUFFERED TO BE DONE BY ANY OF THE RELEASED PARTIES, IN EACH CASE, ON
OR PRIOR TO THE DATE OF THE FOURTH AMENDMENT AND ARE IN ANY WAY DIRECTLY OR
INDIRECTLY ARISING OUT OF OR IN

 

Page 21



--------------------------------------------------------------------------------

ANY WAY CONNECTED TO ANY OF THIS FOURTH AMENDMENT, THE TERM LOAN CREDIT
AGREEMENT, ANY OTHER TERM LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (COLLECTIVELY, THE “RELEASED MATTERS”). THE BORROWER AND EACH
OTHER OBLIGOR, BY EXECUTION HEREOF, HEREBY ACKNOWLEDGES AND AGREES THAT THE
AGREEMENTS IN THIS SECTION 6.10 ARE INTENDED TO COVER AND BE IN FULL
SATISFACTION FOR ALL OR ANY ALLEGED INJURIES OR DAMAGES ARISING IN CONNECTION
WITH THE RELEASED MATTERS.

6.11 Administrative Agent Direction. Each undersigned Lender (collectively
constituting all Lenders party to the Term Loan Credit Agreement) hereby directs
the Administrative Agent to execute and deliver this Fourth Amendment.

6.12 Termination. Notwithstanding anything herein to the contrary, to the extent
the Fourth Amendment Effective Date has not occurred by December 31, 2018, then,
except as stated in the immediately following sentence, (a) this Amendment shall
be null and void and (b) the Existing Credit Agreement shall continue in full
force and effect without giving effect to any amendments, waivers or other
provisions contained herein shall be reinstated. Notwithstanding the foregoing,
(i) the addition of Section 9.23 of the Existing Credit Agreement specified in
Section 2.18 above and (ii) the amendments to Section 12.03 of the Existing
Credit Agreement specified in Section 2.20 above shall, in either case, survive
any termination pursuant to this Section 6.12.

[SIGNATURES BEGIN NEXT PAGE]

 

Page 22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed as of the date first written above.

 

BORROWER:     LEGACY RESERVES LP     By:       Legacy Reserves GP, LLC,      
    its general partner     By:  

/s/ James Daniel Westcott

    Name:       James Daniel Westcott     Title:       Executive Vice President
and Chief Financial Officer

 

GUARANTORS:     LEGACY RESERVES OPERATING LP     By:       Legacy Reserves
Operating GP LLC, its general     partner     By:       Legacy Reserves LP, its
sole member     By:       Legacy Reserves GP, LLC, its general partner     By:  

/s/ James Daniel Westcott

    Name:       James Daniel Westcott     Title:       Executive Vice President
and Chief Financial Officer

 

    LEGACY RESERVES OPERATING GP LLC     By:       Legacy Reserves LP, its sole
member     By:       Legacy Reserves GP, LLC, its general partner     By:  

/s/ James Daniel Westcott

    Name:       James Daniel Westcott    

Title:

      Executive Vice President and Chief Financial Officer

 

SIGNATURE PAGE

FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

LEGACY RESERVES SERVICES, INC. By:  

/s/ James Daniel Westcott

Name:   James Daniel Westcott Title:   Executive Vice President and Chief
Financial Officer DEW GATHERING LLC By:  

/s/ James Daniel Westcott

Name:   James Daniel Westcott Title:   Executive Vice President and Chief
Financial Officer PINNACLE GAS TREATING LLC By:  

/s/ James Daniel Westcott

Name:   James Daniel Westcott Title:   Executive Vice President and Chief
Financial Officer

LEGACY RESERVES ENERGY

SERVICES LLC

By:  

/s/ James Daniel Westcott

Name:   James Daniel Westcott Title:   Executive Vice President and Chief
Financial Officer

 

SIGNATURE PAGE

FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

CORTLAND CAPITAL MARKET

SERVICES LLC,

as Administrative Agent

By:  

/s/ Polina Arsentyeva

Name:   Polina Arsentyeva Title:   Associate Counsel

 

SIGNATURE PAGE

FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO ENERGY SELECT OPPORTUNITIES FUND LP By: GSO Energy Select Opportunities
Associates LLC, its general partner By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory GSO ENERGY PARTNERS-A LP
By: GSO Energy Partners-A Associates LLC, its general partner By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory GSO ENERGY PARTNERS-B LP
By: GSO Energy Partners-B Associates LLC, its general partner By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory GSO ENERGY PARTNERS-C LP
By: GSO Energy Partners-C Associates LLC, its general partner By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory GSO ENERGY PARTNERS-C II
LP By: GSO Energy Partners-C Associates II LLC, its general partner By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

SIGNATURE PAGE

FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO ENERGY PARTNERS-D LP By: GSO Energy Partners-D Associates LLC, its general
partner By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory GSO PALMETTO
OPPORTUNISTIC INVESTMENT PARTNERS LP By: GSO Palmetto Opportunistic Associates
LLC, its general partner By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

SIGNATURE PAGE

FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO CSF III HOLDCO LP By: GSO Capital Solutions Associates III LP, its general
partner By: GSO Capital Solutions Associates III (Delaware) LLC, its general
partner By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

SIGNATURE PAGE

FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------

GSO AIGUILLE DES GRAND MONTETS FUND II LP By: GSO Aiguille des Grand Montets
Associates LLC, its general partner By:  

/s/ Marisa J. Beeney

Name:   Marisa J. Beeney Title:   Authorized Signatory

 

SIGNATURE PAGE

FOURTH AMENDMENT TO TERM LOAN CREDIT AGREEMENT